Case 8:21-cv-00361-SDM-AAS Document 47 Filed 05/28/21 Page 1 of 11 PageID 264




                                       UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA (TAMPA)

                                          CASE NO.: 8:21-cv-00361-SDM-AAS


 BURT WIAND.,
 as Receiver for EquiAlt, LLC et al.,

         Plaintiff,

                v.

 FAMILY TREE ESTATE PLANNING, LLC,
 et al.

         Defendant.




         LIVE WEALTHY INSTITUTE, LLC & DALE TENHULZEN ANSWER AND
                          AFFIRMATIVE DEFENSES


         Defendant Live Wealthy Institute, LLC, and Dale Tenhulzen (collectively “LWI”)

answer the Receiver’s Complaint as follows:

                                        GENERAL DENIAL

         LWI denies all characterizations in headings in the Complaint, denies all allegations

contained in the Complaint not specifically admitted herein, and denies each and every claim

against LWI alleged in the Complaint.


                                        SPECIFIC DENIALS
INTRODUCTION
         1.      The allegations in this paragraph 1 purports to characterize a civil complaint, which

                 speaks for itself. To the extent an additional response is required LWI is without




 pg. 1                     LWI/TENHULZEN ANSWER AND AFFIRMATIVE DEFENSES
Case 8:21-cv-00361-SDM-AAS Document 47 Filed 05/28/21 Page 2 of 11 PageID 265




              sufficient knowledge or information to form a belief as to the truth of the

              allegations, and those allegations are therefore deemed denied.

         2.   The allegations in this paragraph 2 purports to characterize a civil complaint, which

              speaks for itself. To the extent an additional response is required LWI is without

              sufficient knowledge or information to form a belief as to the truth of the

              allegations, and those allegations are therefore deemed denied.

         3.   The allegations in this paragraph 3 purport to characterize an Order appointing

              Receiver, which speaks for itself. To the extent an additional response is required

              LWI is without sufficient knowledge or information to form a belief as to the truth

              of the allegations, and those allegations are therefore deemed denied.

         4.   The allegations in this paragraph 4 purport to characterize a Temporary Restraining

              Order, which speaks for itself. To the extent an additional response is required LWI

              is without sufficient knowledge or information to form a belief as to the truth of the

              allegations, and those allegations are therefore deemed denied.

         5.   The allegations in this paragraph 5 purport to characterize an Order, which speaks

              for itself. To the extent an additional response is required LWI is without sufficient

              knowledge or information to form a belief as to the truth of the allegations, and

              those allegations are therefore deemed denied.

         6.   The allegations in this paragraph 6 purport to characterize an Order appointing

              Receiver, which speaks for itself. To the extent an additional response is required

              LWI is without sufficient knowledge or information to form a belief as to the truth

              of the allegations, and those allegations are therefore deemed denied.




 pg. 2                  LWI/TENHULZEN ANSWER AND AFFIRMATIVE DEFENSES
Case 8:21-cv-00361-SDM-AAS Document 47 Filed 05/28/21 Page 3 of 11 PageID 266




         7.     LWI is without sufficient knowledge or information to form a belief as to the truth

                of the allegations set forth in paragraph 7 of the Complaint, and those allegations

                are therefore deemed denied.

         8.     LWI is without sufficient knowledge or information to form a belief as to the truth

                of the allegations set forth in paragraph 8 of the Complaint, and those allegations

                are therefore deemed denied.

                                       JURISDICTION & VENUE
         9.     The allegations set forth in paragraph 9 of the Complaint are legal conclusions to

                which no response is required. To the extent a response is required, LWI denies

                the allegations in paragraph 9 of the Complaint.

         10.    LWI is without sufficient knowledge or information to form a belief as to the truth

                of the allegations set forth in paragraph 10 of the Complaint, and those allegations

                are therefore deemed denied; in particular, LWI denies the information in Exhibit

                1 as it applies to them.

         11-17. LWI is without sufficient knowledge or information to form a belief as to the truth

                of the allegations set forth in paragraphs 11-17 of the Complaint, and those

                allegations are therefore deemed denied.

         18.    Admitted.

         19.    Denied that Tenhulzen was at all times a citizen of the State of Wyoming; admits

                that he currently resides in Wyoming and that he solely owned and controlled LWI.

                The balance of the allegations are denied.

         20-47. LWI is without sufficient knowledge or information to form a belief as to the truth

                of the allegations set forth in paragraphs 20-47 of the Complaint, and those

                allegations are therefore deemed denied.


 pg. 3                      LWI/TENHULZEN ANSWER AND AFFIRMATIVE DEFENSES
Case 8:21-cv-00361-SDM-AAS Document 47 Filed 05/28/21 Page 4 of 11 PageID 267




         48-49. LWI is without sufficient knowledge or information to form a belief as to the truth

                of the allegations set forth in paragraphs 48-49 of the Complaint, and those

                allegations are therefore deemed denied.

              OTHER PARTIES AND RELATED INDIVIDUALS AND ENTITIES

         50-70. LWI is without sufficient knowledge or information to form a belief as to the truth

                of the allegations set forth in paragraphs 50-70 of the Complaint, and those

                allegations are therefore deemed denied.

                        FACTS COMMON TO ALL CAUSES OF ACTION

         71-72. LWI is without sufficient knowledge or information to form a belief as to the truth

                of the allegations set forth in paragraphs 71-72 of the Complaint, and those

                allegations are therefore deemed denied.

         73-75. LWI is without sufficient knowledge or information to form a belief as to the truth

                of the allegations set forth in paragraphs 73-75 of the Complaint, and those

                allegations are therefore deemed denied.          In particular, LWI denies never

                disclosing to its investors the fees it received and further denies that its activities

                were illegal.

         A.     Insiders Operated EquiAlt Entities as a Common Enterprise

         76-80. LWI is without sufficient knowledge or information to form a belief as to the truth

                of the allegations set forth in paragraphs 76-80 of the Complaint, and those

                allegations are therefore deemed denied.




 pg. 4                    LWI/TENHULZEN ANSWER AND AFFIRMATIVE DEFENSES
Case 8:21-cv-00361-SDM-AAS Document 47 Filed 05/28/21 Page 5 of 11 PageID 268




          B.       Insiders Operated EquiAlt Entities as a Ponzi Scheme

     81-109.LWI is without sufficient knowledge or information to form a belief as to the truth of

                the allegations set forth in paragraphs 81-109 of the Complaint, and those allegations

                are therefore deemed denied.

     110.       LWI is without sufficient knowledge or information to form a belief as to the truth of

                the allegations set forth in Paragraph 110 of the Complaint, and those allegations are

                therefore deemed denied.; and LWI denies that it ever knowingly caused investors to

                invest in a fraudulent scheme.

     111-113. LWI is without sufficient knowledge or information to form a belief as to the truth

                   of the allegations set forth in paragraphs 111-113 of the Complaint, and those

                   allegations are therefore deemed denied.

     C.         Transfers to the Defendants

     114.       LWI is without sufficient knowledge or information to form a belief as to the truth of

                the allegations set forth in paragraphs 114 of the Complaint, and those allegations are

                therefore deemed denied.

     115.       LWI is without sufficient knowledge or information to form a belief as to the truth of

                the allegations set forth in paragraph 115 of the Complaint, and those allegations are

                therefore deemed denied. In particular, LWI denies Exhibit 1 as it applies to LWI.

     116-118. Without knowledge and LWI demands strict proof.

                                                   COUNT I

     119.       LWI re-alleges each response to the allegations contained in paragraphs 1-118.

    120.-127. LWI is without sufficient knowledge or information to form a belief as to the truth

               of the allegations set forth in paragraph 120-127 of the Complaint, and those




 pg. 5                       LWI/TENHULZEN ANSWER AND AFFIRMATIVE DEFENSES
Case 8:21-cv-00361-SDM-AAS Document 47 Filed 05/28/21 Page 6 of 11 PageID 269




              allegations are therefore deemed denied. In particular, LWI denies the allegations as it

              applies to LWI.

           WHEREFORE, LWI respectfully requests the Court dismiss Count I, with prejudice,

together with interest and costs, and such other and further relief as the Court deems just and

proper.

                                                   COUNT II

    128.      LWI re-alleges each response to the allegations contained in paragraphs 1-118.

  129- 134. LWI is without sufficient knowledge or information to form a belief as to the truth of

             the allegations set forth in paragraph 129-134 of the Complaint, and those allegations

             are therefore deemed denied. In particular, LWI denies the allegations as it applies to

             LWI.

           WHEREFORE, LWI respectfully requests the Court dismiss Count II, with prejudice,

together with interest and costs, and such other and further relief as the Court deems just and

proper.


                                  AFFIRMATIVE DEFENSES

 1. For a First Affirmative defense, LWI would state that the venue for this action is improper

         pursuant 28 USC § 1391 (b) and should be transferred to Wyoming, the place of Defendant’s

         residence and place of business pursuant to 28 USC § 1391(b) or in the alternative 28 USC

         §1404.

 2. For a Second Affirmative defense, LWI would state that The Receiver lacks standing to assert

         the claims in the Complaint because the Receiver is authorized to assert claims only on behalf

         of the Receivership Entities, which suffered no injury from inter-company transactions

         because the Receivership Entities are the alter egos of each other. Each Receivership Entity


 pg. 6                       LWI/TENHULZEN ANSWER AND AFFIRMATIVE DEFENSES
Case 8:21-cv-00361-SDM-AAS Document 47 Filed 05/28/21 Page 7 of 11 PageID 270




         was controlled by the alleged fraudster, the Insiders, and each Receivership Entity lacked

         honest members of their boards of directors and/or innocent stockholders.

 3. For a Third Affirmative Defense, LWI would state that Exhibit 1 attached to the Complaint

         (as it relates to LWI) demonstrates that the applicable four-year statute of limitation or within

         one-year after the transfer or obligation was or could reasonably have been discovered by the

         Plaintiff has expired pursuant to Fla. Stat 726.110 and the Fraudulent Transfer in Count I

         claim should be dismissed. The Receiver has raised no facts which support the tolling of the

         Fla. Stat 726.110. In addition, the applicable four-year statute of limitations pursuant to Fla.

         Stat. 95.11 to claims asserted in this Complaint have expired. The Receiver has raised no facts

         which support the tolling of Fla. Stat. 95.11.

 4. For a Fourth Affirmative Defense, LWI would state that laches bars the equitable claim for

         Count II of the Complaint, Unjust Enrichment, in that the delay in filing this claim (more than

         7 years) is unreasonable and the delay has prejudiced the Defendant.

 5.      For a Fifth Affirmative Defense, LWI would state that the Doctrine of Waiver forecloses the

         Receiver’s claims. The Receiver has alleged that the Receivership Entities were merely sham

         entities and the alter egos of the Insiders. As such, the Receivership Entities had knowledge

         of the alleged misconduct allegedly perpetrated by the Receivership Entities and their Insiders

         and therefore have waived any rights to assert damages arising out of such conduct.

 6. For a Sixth Affirmative Defense, LWI would state that the Doctrine of Estoppel forecloses

         the Receiver’s claims, as the EquiAlt entities and their agents were the parties at fault and

         misled the Defendant into soliciting the putative illegal investments and receiving the putative

         illegal commissions. The Receiver has alleged that the Receivership Entities allegedly were

         the sham entities and alter-egos of the Insiders alleged to have perpetrated the alleged




 pg. 7                        LWI/TENHULZEN ANSWER AND AFFIRMATIVE DEFENSES
Case 8:21-cv-00361-SDM-AAS Document 47 Filed 05/28/21 Page 8 of 11 PageID 271




         misconduct that is the subject of this action. The Receiver therefore is estopped from

         recovering for the conduct of the Receivership Entities and those persons. Accordingly, under

         basic principles of equitable estoppel, the Receiver is barred from pursuing claims against

         LWI on the theory that the Receivership Entities maintained a separate existence from the

         Insiders or other wrongdoers.

 7. For a Seventh Affirmative Defense, LWI would state the Receivership Entities are barred by

         the doctrine of in pari delicto. See O'Halloran v. First Union Nat'l Bank of Fla., 350 F.3d

         1197, 1204 (11th Cir.2003) and any alleged damages set forth in Plaintiff’s Complaint were

         partially or totally caused by the negligent or intentional acts or omissions on the part of

         EquiAlt’s principals including Barry Rybicki and Brian Davison, who are non-parties to this

         lawsuit. These nonparties are at fault and responsible for Plaintiff’s alleged damages. See

         Fabre v. Marin, 623 So. 2d 1182 (Fla. 1993); Nash v. Wells Fargo Guard Services, Inc., 678

         So. 2d 1262 (Fla. 1996). See also Freeman v. Dean Witter Reynolds, Inc., 865 So.2d 543, 551

         (Fla. 2d DCA 2003) (finding that in pari delicto barred a receiver's claims when the

         corporation was created by the wrongdoer to “dupe the customers”).

 8. For an Eighth Affirmative Defense, LWI would state the Receiver lacks standing as the

         Complaint’s claims arising under state law, may only be brought by the EquiAlt investors.

         FUFTA, for example, provides recovery only for creditors. See Friedman v. Heart Institute

         of Port St. Lucie, 863 So.2d 189, 192 (Fla.2003). A Receiver has no standing to represent the

         creditors and investors in their individual claims.” Miller v. Harding, 248 F.3d 1127 (1st

         Cir.2000), 2000 WL 1792990.

 9. For a Ninth Affirmative Defense, LWI would state Receiver’s claim is barred by the alter ego

         doctrine. The Receiver is authorized to assert claims only on behalf of the Receivership




 pg. 8                       LWI/TENHULZEN ANSWER AND AFFIRMATIVE DEFENSES
Case 8:21-cv-00361-SDM-AAS Document 47 Filed 05/28/21 Page 9 of 11 PageID 272




         Entities, which may not recover for alleged fraudulent transactions if they are the alter ego of

         the alleged fraudster and, therefore, authorized the alleged fraudulent transactions. Based on

         the facts alleged in the Complaint regarding the level of direction and control by the Insiders

         over the Receivership Entities, and that the Receivership Entities acted as a common

         enterprise in carrying out the alleged fraud, the Receivership Entities were merely the alter

         egos of the Insiders and cannot seek recovery for transactions they authorized. For example,

         the Receiver alleges in the Complaint that all entities operated for the Insiders’ personal

         benefit or profit and were essentially engaged in a Ponzi scheme. Complaint ¶ 92. The

         wrongful acts of the Insiders cannot be separated from the Receivership Entities for the

         purposes of the Receiver’s claim.

 10. For a Tenth Affirmative Defense, LWI would state Receiver’s claim is barred by the doctrine

         of unclean hands. The Receiver has represented in his filings that the Receivership Entities

         are merely sham entities and alter egos of the Insiders and, thus, perpetrators of the wrongful

         acts giving rise to their claims.   Because the Receivership purports to stands in the shoes of

         the Receivership Entities, the Receiver’s claim is barred, just as the Receivership Entities’

         claims would be barred by the equitable doctrine of unclean hands.

 11. For an Eleventh Affirmative Defense, Receiver’s FUFTA claim against LWI is barred

         because any transfers LWI received were for value and in good faith without knowledge of

         any alleged wrongful or illegal conduct concerning the accounts at issue. LWI did not control

         any of the funds received by the Receivership Entities, nor did it have any knowledge that any

         of the funds were transferred for allegedly improper purposes. Furthermore, value was

         provided for those transfers to the extent the funds in the Receivership Entities’ accounts were

         used for the stated purposes of the Receivership Entities.




 pg. 9                         LWI/TENHULZEN ANSWER AND AFFIRMATIVE DEFENSES
Case 8:21-cv-00361-SDM-AAS Document 47 Filed 05/28/21 Page 10 of 11 PageID 273




  12. For a Twelfth Affirmative Defense, the Receiver’s claim against LWI is barred to the extent

     that any damages suffered by the Receivership Entities resulted from intervening, superseding

     causes. Any damages the Receivership Entities allegedly suffered resulted from the acts or

     omissions of third parties not under LWI’s control or direction, including, but not limited to,

     the Receivership Entities, and any officers, directors, employees, or agents of the

     Receivership Entities. Accordingly, the Receivership Entities suffered damage as a result of

     their own actions, including the action of their own officers, directors, employees and agents.

     Therefore, LWI cannot be liable for any such actions.

  13. For a Thirteenth Affirmative Defense, LWI would state that it relied on the advice of the

     attorneys for the Receivership Entities and Insiders and demands indemnification to the extent

     LWI is found liable for damages.

  14. For a Fourteenth Affirmative Defense, LWI is entitled to a set-off on damages to the extent

     that the Receiver and/or any consumer and/or any creditor of the Receivership Entities

     receives any recovery from any other source or third-party. LWI is also entitled to setoff

     pursuant to the ruling in LIU, et al v. SEC, 140 S.Ct. 1936 (S. Ct. 2020) such that LWI’s net

     profits are not exceeded.

                                              Law Offices of Allan M. Lerner, P.A.
                                              Attorneys for LWI
                                             2888 East Oakland Park Boulevard
                                             Fort Lauderdale, FL 33306
                                             Tel: (54)563-8111
                                             Fax: (954)563-8522
                                             E-Mail: allan@lernerpa.com


                                             By:__/s/Allan M. Lerner
                                              ALLAN M. LERNER
                                              FBN 0196681




 pg. 10                   LWI/TENHULZEN ANSWER AND AFFIRMATIVE DEFENSES
Case 8:21-cv-00361-SDM-AAS Document 47 Filed 05/28/21 Page 11 of 11 PageID 274




                                   CERTIFICATE OF SERVICE


          I, Allan M. Lerner, do hereby certify that on May 28, 2021, a true and correct copy of

 the foregoing document was electronically filed and served. Notice of this filing will be sent

 by e-mail to all parties by operation of the Court’s electronic filing system or by mail to

 anyone unable to accept electronic filing as indicated on the notice of electronic filing. Parties

 may access this filing through the Court’s CM/ECF System.

                                              Law Offices of Allan M. Lerner, P.A.
                                              2888 East Oakland Park Blvd.
                                              Ft. Lauderdale, FL 33306
                                              Telephone:     (954) 563-8111
                                              Facsimile:     (954) 563-8522

                                              By: /s/ Allan M. Lerner, Esq.
                                              ALLAN M. LERNER, ESQ.
                                              FBN: 196681
                                              allan@lernerpa.com
                                              joanne@lernerpa.com




 pg. 11                    LWI/TENHULZEN ANSWER AND AFFIRMATIVE DEFENSES
